Citation Nr: 0920560	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity.

2.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity.

3.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

4.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability ("TDIU").





REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Jackson, Mississippi in which the 
RO denied increased disability ratings for the appellant's 
service-connected diabetes mellitus and peripheral neuropathy 
of the upper and lower extremities.  In addition, the RO 
denied the appellant a TDIU.  The appellant, who has verified 
active service from September 1964 to August 1972 with 
approximately one year, 10 months unverified prior service, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

In July 2006, the appellant testified before the undersigned 
Veterans Law Judge, seated in Washington, D.C.  Thereafter, 
the Board evaluated the appellant's claims and denied the 
appellant's requests for increased ratings. January 2008 BVA 
decision.  In that same decision, the Board denied the 
appellant's request for a TDIU. Id.  The appellant appealed 
the Board's January 2008 decision to the United States Court 
of Appeals for Veterans Claims ("CAVC" or "Court").  In a 
January 2009 order, the Court partially vacated and remanded 
the Board's January 2008 decision in light of a Joint Motion 
for Partial Remand ("Joint Motion") submitted by the 
parties. See January 2009 Joint Motion; January 2009 CAVC 
order.  In doing so, the Court dismissed the issue of 
entitlement to an increased disability rating in excess of 20 
percent for diabetes mellitus with mild retinopathy as the 
appellant elected not to pursue this matter on appeal. Id. 

In light of the instructions set forth in the January 2009 
Joint Motion and the January 2009 CAVC order, the Board 
hereby REMANDS the above-referenced issues on appeal to the 
RO via the Appeals Management Center ("AMC") in Washington, 
DC.  VA will notify the appellant that further action is 
required on his part.  


REMAND

A review of the record with respect to the appellant's claims 
of entitlement to increased (separate) disability ratings in 
excess of 10 percent for peripheral neuropathy of the right 
upper extremity, peripheral neuropathy of the left upper 
extremity, peripheral neuropathy of the right lower extremity 
and peripheral neuropathy of the left lower extremity and a 
TDIU discloses a need for further development prior to final 
appellate review.  

In this regard, the Board previously found in its January 
2008 decision that the preponderance of the evidence was 
against granting increased ratings for the appellant's 
service-connected upper and lower extremity disorders and a 
TDIU after considering (among other evidence) the appellant's 
statements, the appellant's post-service medical records and 
several VA medical examination reports contained in the 
claims file. See VA medical records dated from November 1998 
to March 2006; private medical records dated in April 2003 
and May 2003; VA examination reports dated in February 1999, 
April 2003, December 2004 and August 2005.  



In the January 2009 Joint Motion referenced above, VA's 
General Counsel and the appellant argued that the Board erred 
in issuing its January 2008 decision on the basis that (1) it 
provided an inadequate statement of reasons and bases for its 
determination that the appellant was not entitled to a TDIU; 
(2) it provided an inadequate statement of reasons and bases 
as to why the appellant was not afforded a more 
contemporaneous VA examination that included diagnostic 
studies of the extent of the appellant's peripheral 
neuropathy; and (3) it did not ensure compliance with VA's 
duty to assist in regards to providing the appellant with a 
more contemporaneous VA medical examination. January 2009 
Joint Motion, pgs. 3-4.  Specifically, in terms of the 
appellant's TDIU claim, the parties asserted that the Board's 
factual finding that the appellant was not entitled to a TDIU 
because his service-connected disabilities did not prevent 
"all forms of gainful employment" suggested that the 
appellant must show that he is 100 percent unemployable to 
receive a TDIU. Id., p. 3.  As such, the parties asserted 
that the appellant's TDIU claim should be remanded to allow 
the Board to provide an adequate statement of reasons and 
bases for its decision. Id.  In terms of the appellant's 
increased ratings claims, the parties argued that the VA 
examinations provided to the appellant after January 1999 
were insufficient to the extent that they did not include EMG 
studies of the appellant's neuropathy; and that the Board 
failed to provide an adequate statement of reasons and basis 
as to why further diagnostic study of the extent of the 
appellant's peripheral neuropathy was not necessary to 
objectively establish the appellant's current level of 
disability. Id., p. 4.  

In light of the above-referenced deficiencies, the parties 
requested that the portion of the Board's January 2008 
decision pertaining to the issues of entitlement to increased 
disability ratings for the appellant's upper extremity and 
low extremity disorders and his claim of entitlement to a 
TDIU be vacated and remanded.  In its January 2009 order, the 
Court granted the parties Joint Motion and directed the Board 
to comply with the instructions set forth therein.  

In February 2009, the appellant and his attorney were 
notified of the CAVC's order and the fact that the case had 
been returned to the Board for additional development and 
review. See letter from the BVA to appellant's counsel dated 
in February 2009. In that letter, the appellant was informed 
of his right to submit additional information in support of 
his claims.  The letter also informed the appellant that if 
he submitted new evidence, he had the right to have this 
evidence reviewed by the agency of original jurisdiction 
("AOJ") for issuance of a Supplemental Statement of the 
Case or that he could waive his right to initial AOJ 
consideration of the newly submitted evidence and request 
that the Board proceed with the adjudication of his appeal. 
Id.   

In May 2009, the Board received the appellant's response to 
its February 2009 letter, which consisted of a handwritten 
statement from the appellant asserting 
(what appears to be) his worsening symptomatology; a letter 
from appellant's counsel requesting that the appellant's 
claim(s) be remanded to the AOJ for review of the appellant's 
statement and for the scheduling of a new VA examination with 
a neurologist; and a "90 day letter response form" signed 
by the appellant requesting remand of the appellant's case 
for AOJ review.   

In light of the May 2009 response from the appellant and his 
attorney and in order to comply with the Court's January 2009 
order, the Board finds that this case should be remanded for 
the purpose of affording the appellant a new VA examination 
with an appropriately qualified examiner for the purpose of 
ascertaining the current severity of the appellant's service-
connected peripheral neuropathy disabilities.  

In terms of the appellant's TDIU claim, the Board finds this 
claim to be inextricably intertwined with the appellant's 
increased rating claim.  In this regard, the appellant 
asserts that he is unemployable due to his service-connected 
disabilities.  A veteran may be awarded a TDIU upon a showing 
that he is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  A total 
disability rating may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) also 
provides that disabilities resulting from common etiology or 
a single accident will be considered as one disability.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2008).  

Although the appellant fails to meet the schedular criteria 
for consideration of a total rating based on individual 
unemployability due to having either one disability rated 60 
percent disabling or having more than one service-connected 
disability with a combined 70 percent disability rating, 
development requested by the remand may alter that fact and 
even if the disabilities fail to meet such requirements 
following remand development, the RO should consider whether 
the appellant's TDIU claim should be referred to the Director 
of VA Compensation and Pension Service for extraschedular 
consideration.  See 38 C.F.R. § 4.16(b) (2008). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO should schedule the appellant for 
a VA examination with an appropriately 
qualified examiner (preferably a 
neurologist) in order to determine the 
current severity of each of his service-
connected disabilities and their 
combined effect on his ability to work.  
As discussed in the January 2009 Joint 
Motion for Partial Remand submitted by 
the parties, the VA examination afforded 
to the appellant should incorporate 
diagnostic studies including, but not 
limited to, an EMG study.  

The purpose of this examination is to 
ascertain the current nature and extent 
of the appellant's neuropathies, to 
identify all nerves affected by the 
peripheral neuropathy disability and to 
identify the degree of any functional 
impairment caused by the neuropathy.  
All indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnoses.

38 C.F.R. § 4.124a includes the criteria 
applicable to rating the level of 
disability caused by the appellant's 
right and left upper and lower extremity 
peripheral neuropathy.  These Diagnostic 
Codes distinguish the type of paralysis 
into two parts -- complete and 
incomplete paralysis.  Under incomplete 
paralysis, the type of paralysis is 
further broken down into three 
categories: severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
impairment(s) from the right and left 
upper and lower extremity peripheral 
neuropathy, distinguishing among the 
categories and identifying each nerve or 
group of nerves affected.

If the examiner uses results obtained 
from an EMG and/or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the 
baseline results versus those obtained 
for the appellant.  The examiner is 
asked to explain the meaning of any 
abnormal results that are obtained.  The 
examiner is also asked to explain how 
any abnormal findings classifies the 
appellant as having mild, moderate, or 
severe incomplete paralysis or complete 
paralysis with respect to each affected 
nerve.

Also, the examiner is requested to 
explain whether the peripheral 
neuropathy affects the motor and/or 
sensory nerves, and which nerves it 
affects.

The examiner is further requested to 
explain in detail what limitation of 
motion and function is caused by the 
right and left upper and lower extremity 
peripheral neuropathy.

Finally, the VA examiner should be asked 
to provide a medical opinion as to the 
combined effect of the appellant's 
service-connected disabilities 
(including diabetes mellitus, type II 
with mild retinopathy; and peripheral 
neuropathy of the upper and lower 
extremities) on his ability to work, to 
specifically include an opinion as to 
whether the appellant's presently 
service-connected disabilities, in and 
of themselves, at least as likely as not 
(i.e., a 50 percent likelihood or more) 
prevent the appellant from either 
physical and/or sedentary gainful 
employment.  

The examiner should be asked to provide 
a complete rationale for all opinions 
and conclusions in his or her report.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence of record.  With respect to the 
appellant's TDIU claim, the RO should consider whether 
referral of the claim to the Under Secretary for Benefits or 
the Director of VA's Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 4.16(b) is in 
order if the percentage requirements are not met following 
readjudication of the appellant's increased rating claims.  
If the benefits sought are not granted, the appellant and his 
attorney should be furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

